Appeal hy defendant from a judgment, entered upon a verdict in favor of plaintiff, rendered at a Trial Term of the supreme Court, Tiog'a county, and from an order denying a new trial. The plaintiff sues to recover $9,000, wMch he claims to have loaned Ms then wife, the defendant. He Was postmaster, the postoffice being located in a store owned and conducted by her. His Version is that She requested him to loan her the salary that he would draw from the postoffi.de “ to conduct the business ” and that as to repayment she promised “ when the business is fully paid for, then 1 Will either pay you in cash Or I will give you a half interest in the entire property.” The husband Worked in the store and took from the stock such merchandise and clothing as he wanted. Defendant denied the agreement as to the loans, and the amount thereof. The jury returned a verdict of $4,500. The plaintiff asserts that the verdict was a Compromise, but the fact that it is less than plaintiff claims furnishes no ground of complaint on Ms part. He also *867urges that it was prejudicial to permit proof that after the store later burned defendant received about $13,000 insurance. The insurance money stood in place of the destroyed property, and under the agreement for repayment of the leap plaintiff had been promised one-half of the property under certain conditions. The testimony was competent, Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.